      Case 1:20-cv-00670 Document 1 Filed 03/06/20 Page 1 of 9



                       UNITED STATES DISTRICT COURT
                           DISTRICT OF COLUMBIA

CARPENTERS LABOR-
MANAGEMENT PENSION FUND,
101 Constitution Avenue, N.W.
Washington, D.C. 20001
      and
MICHAEL CAPELLI DENNIS
DONAHOU, RICHARD TRAVIS and                           Case No.
KEVIN LONG as Trustees of the
CARPENTERS LABOR-MANAGEMENT
PENSION FUND, .
101 Constitution Avenue, N.W.
Washington, D.C. 20001
                   Plaintiffs,
             v.
BUFFALO VENEER & PLYWOOD
COMPANY, INC., a Minnesota
CODJQ!ation, also known as BUFFALO
VENEER    & PLYWOOD CO.
501 61h Avenue NE
Buffalo, MN 55313

                   Defendant.



                                   COMPLAINT
      Plaintiff, Carpenters Labor-Management Pension Fund ("Pension Fund"),
and Plaintiffs, Andris J. Silins, Dennis Donahou, Richard Travis and Kevin Long
("Trustees"), in their capacities as fiduciaries with respect to the Pension Fund
(together, the "PLAINTIFFS"), by and through the undersigned counsel, on
knowledge and on information and belief, complain of BUFFALO VENEER &
PLYWOOD COMPANY, INC., a Minnesota corporation, also known as
BUFFALO VENEER & PLYWOOD CO. ("DEFENDANT") as follows:
                                  JURISDICTION
1.    This action arises under Section 515 of the Employee Retirement Income
      Security Act of 1974, as amended ("ERISA"), 29 U.S.C. § 1145, Section 301
     Case 1:20-cv-00670 Document 1 Filed 03/06/20 Page 2 of 9


     of the Labor-Management Relations Act of 194 7, as amended ("LMRA"), 29
     U.S.C. § 185, and as a federal question under 28 U.S.C. § 1331. Pursuant to
     those provisions, and pursuant to Section 502 of ERISA, 29 U.S.C. § 1132,
     jurisdiction over this action properly lies with this Court.
                                      VENUE
2.   Venue is proper in this Court pursuant to Section 502(e)(2) of ERISA, 29
     U.S.C. § 1132(e)(2), as the Pension Fund is administered in the District of
     Columbia, and Article XIII, Section 13.5, of the Pension Fund's Trust
     Agreement provides that the District of Columbia shall be deemed the situs
     of the Pension Fund.
                                     PARTIES
3.   PLAINTIFF Pension Fund is a multiemployer pension benefit plan within the
     meaning of Sections 3(2), 3(37), 402, and 403 ofERISA, 29 U.S.C. §§
     1002(2), 1002(3 7), 1102 and 1103.
4.   PLAINTIFFS Trustees are Trustees of the Pension Fund, and are fiduciaries
     with respect to such Fund within the meaning of Section 3(21) ofERISA, 29
     u.s.c. § 1002(21 ).
5.   In accordance with Section 302(c)(5) of the LMRA, 29 U.S.C. § 186(c)(5),
     and Sections 402 and 403 ofERISA, 29 U.S.C. §§ 1102 and 1103, the
     Pension Fund was established and is maintained pursuant to the Agreement
     and Declaration of Trust of the Carpenters Labor-Management Pension Fund
     (the "Trust Agreement"), originally made and entered into on September 22,
     1971, and amended from time to time, to provide retirement benefits to
     eligible employees covered by collective bargaining agreements with local
     unions affiliated with the United Brotherhood of Carpenters and Joiners of
     America.
6.   The Trustees and the Pension Fund bring this action, in their respective
     capacities, under ERISA Sections 502(a)(3), 502(d)(l), 502(g)(2), and 515,

                                          2
      Case 1:20-cv-00670 Document 1 Filed 03/06/20 Page 3 of 9


      29 U.S.C. §§ 1132(a)(3), 1132(d)(l), 1132(g)(2), and 1145.
7.    Upon information and belief, DEFENDANT BUFFALO VENEER &
      PLYWOOD COMPANY, INC., a Minnesota corporation, also known as
      BUFFALO VENEER & PLYWOOD CO. is a for-profit corporation,
      incorporated under the laws of Minnesota, doing business in the State of
      Minnesota and has a principal place of business at 501 61h A venue NE,
      Buffalo, Minnesota.
8.    DEFENDANT is an "Employer" within the meaning of Section 3(5) of
      ERISA, 29 U.S.C. § 1002(5), and engaged in the carpentry trade, and is
      therefore in an industry affecting commerce within the meaning of Section
      3(12) ofERISA, 29 U.S.C. § 1002(12).
                                  ALLEGATIONS
9.    DEFENDANT is bound to a Collective Bargaining Agreement (the "CBA")
      between the Buffalo Veneer & Plywood Company, Inc. and Carpenters
      Industrial Council or its Successors', United Brotherhood of Carpenters and
      Joiners of America. A true and correct copy of the CBA is attached hereto as
      Exhibit "1 ".
10.   Upon information and belief, DEFENDANT has assumed certain reporting
      and contribution obligations relating to the CBA.
11.   The CBA sets forth the rate at which DEFENDANT agrees to make
      contributions to the Pension Fund on behalf of its employees.
12.   Pursuant to the CBA, DEFENDANT agrees to be bound by the Pension
      Fund's Trust Agreement and all procedures established pursuant to the Trust
      Agreement (CBA and Trust Agreement collectively referred to as
      "AGREEMENTS" throughout).
13.   Article V of the Trust Agreement sets forth the contribution obligations of
      participating Etnployers.
14.   Article V, Section 5.1 ofthe Trust Agreement requires an Employer, such as

                                         3
      Case 1:20-cv-00670 Document 1 Filed 03/06/20 Page 4 of 9


      DEFENDANT, to contribute to the Pension Fund the amount set forth in the
      applicable CBA.
15.   Article V, Section 5.5 of the Trust Agreement requires an Employer to submit
      Employer's Monthly Report ("REPORTS") on contributions to the Pension
      Fund, and states that "[t]he Trustees may at any time have an audit made of
      the payroll and wage records of any Employer in connection with said
      contributions and/or reports."
16.   Article V, Section 5.4 of the Trust Agreement provides that the Trustees may
      require an Employer that defaults in payment of any required contributions
      for thirty working days to pay a reasonable rate of interest, to be set by the
      Trustees, from the date the payment was due to the date the payment is made,
      and to pay such liquidated damages as the Trustees may set, together with all
      expenses incurred by the Trustees in collecting the unpaid contributions.
17.   As authorized by Article V of the Trust Agreement, the Trustees have
      adopted certain procedures to monitor and enforce the reporting and
      contribution requirements of the AGREEMENTS (the "Collection
      Procedures").
18.   Article III, paragraph (a) of the Collection Procedures provides that an
      Employer shall be considered delinquent if the REPORTS or contributions
      are not received by the Pension Fund by the first business day on or after the
      fifteenth day of the month, following the month in which the relevant hours
      were worked.
19.   Article III, paragraph (c)( 1) of the Collection Procedures specifies that the
      interest rate assessed by the Trustees on delinquent contributions shall be 1.5
      percent per month.
20.   Article III, paragraph (c)( 4) of the Collection Procedures specifies that if
      legal action is taken against a delinquent Employer to collect delinquent
      contributions, the delinquent Employer shall be charged liquidated damages,

                                           4
      Case 1:20-cv-00670 Document 1 Filed 03/06/20 Page 5 of 9


      audit fees, attorneys' fees, and costs incurred by the Pension Fund.
21.   Article III, paragraph (c)(3) of the Collection Procedures specifies that
      liquidated damages shall equal the greater of $750.00 or 20 percent of the
      delinquent contributions.
22.   Article IV, paragraph (a) of the Collection Procedures provides that it is the
      policy of the Trustees to audit Employers to determine whether the
      Employers have satisfied their reporting and contribution obligations to the
      Pension Fund.
23.   Article IV, Paragraphs (e)(2) ofthe Collection Procedures specifies that if
      payment of delinquent contributions and interest is not made within thirty
      days of notification thereof, the costs of an audit will be charged to the
      Employer.
           FIRST CLAIM FOR DELINQUENT CONTRIBUTIONS
                              AND OTHER RELIEF
24.   The allegations contained in Paragraph 1 through 23 are hereby incorporated
      as if stated in full.
25.   PLAINTIFFS caused an audit to be conducted of DEFENDANT's payroll
      records which resulted in findings owed for unpaid contributions by
      DEFENDANT in the amount of $116,054.55, plus interest and liquidated
      damages, for a total outstanding balance due of & 174, 161.7 5. This balance is
      documented in the "Compliance Audit Report" dated June 14, 2018 and
      attached hereto as Exhibit "2".
26.   This "Compliance aUDIT Report" was then sent to DEFENDANT for their
      review and to dispute any of the audit findings. DEFENDANT did not
      dispute the audit invoice, which confirrps that DEFENDANT failed to
      properly report and make contributions pursuant to the terms of the
      AGREEMENTS.
27.   Subsequent to their receipt and review of the audit invoice, DEFENDANT

                                          5
      Case 1:20-cv-00670 Document 1 Filed 03/06/20 Page 6 of 9


      made payments to PLAINTIFFS toward the outstanding audit balance. The
      current amount remaining owed is $123,182.79. A true and correct copy of
      the Balance Breakdown is attached hereto as Exhibit "3 ".
28.   The Pension Fund has issued demands upon DEFENDANT demanding that
      the DEFENDANT comply with its statutory and contractual obligations and
      remit the delinquent contributions, with accrued interest, as required under
      the AGREEMENTS.
29.   DEFENDANT has not complied with the Pension Fund's demands.
30.   On June 25, 2018, the Pension Fund, through counsel, issued a further
      demand upon DEFENDANT demanding that the DEFENDANT immediately
      remit the delinquent contributions, with accrued interest. On January 10,
      2020, a default email was also sent to DEFENDANT by fund Counsel after
      they stopped submitting payments towards the outstanding balance.
31.   DEFENDANT has not complied with the Pension Fund's counsel's demand
      letter or default email.
32.   To date, DEFENDANT remains delinquent and has failed to pay the full
      contribution deficiency, and accrued interest, as required by the terms and
      conditions of the AGREEMENTS.
33.   DEFENDANT's failure to cotnply with its contribution obligations under the
      AGREEMENTS has resulted in DEFENDANT currently owing the Pension
      Fund the principal sum of$123,182.79. In addition, interest is due on this
      amount.
34.   DEFENDANT currently continues to fail to submit and pay its REPORTS. It
      is PLAINTIFFS' information and belief that DEFENDANT was and is
      performing work covered under the CBA during this period.
35.   DEFENDANT's delinquency has also resulted in DEFENDANT owing the
      Pension Fund reasonable attorneys' fees and costs in bringing this action to
      enforce the Pension Fund's rights.

                                           6
      Case 1:20-cv-00670 Document 1 Filed 03/06/20 Page 7 of 9


                         SECOND CLAIM FOR RELIEF
                           FOR INJUNCTIVE RELIEF
36.   PLAINTIFFS reallege and incorporate herein by reference each and every
      allegation contained in Paragraphs 1 through 3 5 herein and allege a Second
      Claim for Relief as to DEFENDANT for Injunctive Relief as follows:
37.   ERISA section 502(a) provides in part: "A civil action may be brought ...
      (3) by a participant, beneficiary, or fiduciary (A) to enjoin any act or practice
      which violates any provision of this title or the terms of the plan .... "
38.   Additionally, section 515 ofERISA (29 U.S.C. § 1145), as amended provides
      "Every employer who is obligated to make contributions to a multiemployer
      plan under the terms of the plan or under the terms of a collectively bargained
      agreement shall, to the extent not inconsistent with law, make such
      contributions in accordance with the terms and conditions of such plan or
      such agreement".
39.   DEFENDANT has failed to submit REPORTS and/or remit full contributions
      to the Pension Fund for the periods of January 2014 through May 2018 (audit
      period), and June 2018 through August 2018 (reports period) In addition,
      DEFENDANT has failed to furnish REPORTS or remit contributions to the
      Pension Fund for the months of September 2019 through the present.
40.   As a result of the DEFENDANT's failure to pay contributions on the dates on
      which its contributions were due, DEFENDANT has become indebted to the
      Pension Fund for contributions, liquidated damages, and interest.
41.   DEFENDANT's failure to protnptly pay its delinquencies to the Pension
      Fund on the dates on which such contributions were due is a violation of the
      AGREEMENTS.
42.   DEFENDANT's delinquencies to PLAINTIFFS have occurred from January
      20 14 and are continuing.
43.   DEFENDANT will continue to refuse or fail to timely pay contributions to

                                           7
       Case 1:20-cv-00670 Document 1 Filed 03/06/20 Page 8 of 9


       the Pension Fund and thereby create future unpaid delinquencies during the
       remaining terms of the AGREEMENTS. Unless DEFENDANT is enjoined
       from failing to make its contributions and restrained from incurring
       delinquencies, the Pension Fund will suffer irreparable injury for which there
       is no adequate remedy at law since, among other things, the Pension Fund
       will be required to bring a multiplicity of actions at law to recover the
       delinquencies as they occur, to the Pension Fund's great expense and
       hardship. Further, unless DEFENDANT is so enjoined, based on experiences
       with other similarly situated Employers, the Pension Fund has little prospect
       of ever collecting on the additional delinquencies incurred as such Employers
       frequently petition for bankruptcy, dissolve or otherwise cease doing
       business as a result of the financial difficulties involved in their
       delinquencies, and the Pension Fund is unable thereafter to collect
       delinquencies thus owing.
                             THIRD CLAIM FOR RELIEF
         FOR SPECIFIC PERFORMANCE FOR MISSING REPORTS
44.    PLAINTIFFS reallege and incorporate herein by reference each and every
       allegation contained in paragraphs 1 through 43 herein and allege a Third
       Claim for Relief against DEFENDANT for Specific Performance for Missing
       Reports as follows:
45.    This action for Specific Performance arises and jurisdiction of the court is
       founded on section 301 of the Labor-Management Relations Act of 1947
       ("LMRA") (29 U.S.C. §185) and Section 502 ofthe Employee Retirement
       Income Security Act of 1974 ("ERISA"), as amended (29 U.S.C.A §1132).
46.    The AGREEMENTS require DEFENDANT to complete and submit
       REPORTS stating the amount of contributions owed along with fringe
       benefit contributions to the Pension Fund.
4 7.   The DEFENDANT has failed to submit REPORTS and contributions for the

                                            8
      Case 1:20-cv-00670 Document 1 Filed 03/06/20 Page 9 of 9




         following period: September 2019 through the present.
48.      The Pension Fund has no adequate or speedy remedy at law, as the Pension
         Fund is unable to calculate the amount owing.


          WHEREFORE, Plaintiffs pray that the following relief be granted:
        An injunction enjoining DEFENDANT from violating the terms of the
        AGREEMENTS;
        A judgment be entered against DEFENDANT for delinquencies owed to the
        Pension Fund in the amount of $123, 182.79;
        A judgment for interest on all amounts due the Pension Fund, from the date
        they became due and until paid, at the rate of 18 percent per annum, in
        accordance with the Trust Agreement and the Collection Procedures;
        A judgment for attorneys' fees, court costs, and other costs incurred in
        connection with this action;
       A judgment for submission and payment of unfiled reports, for the period of
        September 2019 through the present, and an order that DEFENDANT timely
       submit and fund all future monthly REPORTS moving forward.
       Such other further relief as the Court deems just and proper.


Dated:    !Ja-rcJ, b         '2020
                                        Hnan F. Qutnn, bsq. D.C. Bar No. 447619
                                        a member of
                                        DeCARLO & SHANLEY,
                                        a Professional Corporation
                                        101 Constitution Ave., N.W·.
                                        Tenth Floor
                                        Washington, DC 20001
                                        Telephone (202 589-115 I
                                        Telecopier (202 589-01 05
                                        Email: b uin    deconsel.com




                                           9
